Citation Nr: 1542793	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  06-07 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to July 30, 1982, for service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for PTSD prior to November 2, 2002, and a rating in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In April 2005, the Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO) with regard to the issues of entitlement to an effective date prior to November 2, 2002, for service connection for PTSD and entitlement to an evaluation in excess of 30 percent for PTSD.  A transcript of the hearing is of record.

When this case was before the Board in March 2011, the issues of entitlement to an initial evaluation in excess of 10 percent for PTSD prior to November 2, 2002, and an evaluation in excess of 70 percent thereafter were remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an initial rating in excess of 10 percent for PTSD prior to November 2, 2002, and an evaluation in excess of 70 percent thereafter for PTSD is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a Board decision, the RO granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective March 17, 2010.

2.  Prior to the promulgation of a decision in this appeal, the Veteran informed the Board in June 2008 and October 2008 statements that he desired to withdraw his appeal for an effective date prior to July 30, 1982, for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The issue of entitlement to a TDIU is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to an effective date prior to July 30, 1982, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

In March 2010, the Veteran filed a claim for increased compensation based on unemployability.  The Veteran perfected an appeal in February 2011 and, thus, conferred appellate jurisdiction to the Board to review the merits of this claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202.  While the Veteran's claim was within the Board's jurisdiction, but prior to the Board promulgating a decision, a Decision Review Officer (DRO) at the Baltimore RO granted the Veteran's claim from the date of receipt of the claim.  The benefit sought on appeal has been granted, and there remains no case in controversy.  Consequently, the issue of entitlement to a TDIU due to service-connected disabilities is moot.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.202.


Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In June 2008, the Veteran's representative submitted correspondence indicating that he wanted to clarify the issues the Veteran was appealing to the Board and indicated his desire to withdraw the appeal for an effective date prior to July 30, 1982, for service connection for PTSD by noting that it was not an issue that the Veteran propounded or contested.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and the appeal with respect to that benefit must be dismissed.


ORDER

The appeal for entitlement to a TDIU is dismissed.

The appeal for an effective date earlier than July 30, 1982, for the award of service connection for PTSD is dismissed.


REMAND

The Board finds that additional development is required before the remaining issue on appeal is adjudicated.

The Veteran contends that he is entitled to a rating in excess of 10 percent prior to November 2, 2002, based on his Vet Center treatment records, and in excess of 70 percent thereafter due to evidence that he was unable to work due to his PTSD.

In a January 2004 rating decision, the RO awarded service connection and a 30 percent evaluation for PTSD, effective September 11, 2003.  In August 2004, the Veteran disagreed with a July 2004 rating decision confirming the 30 percent evaluation for PTSD, effective September 11, 2003.  A January 2006 DRO rating decision assigned a 10 percent rating for PTSD, effective July 30, 1982, and a 50 percent evaluation beginning November 2, 2002.  In July 2009, a DRO rating decision increased the evaluation for PTSD to 70 percent, effective November 2, 2002.

In a March 2011 remand, the Board directed the originating agency to adjudicate the Veteran's claim for entitlement to higher ratings for PTSD under two sets of rating criteria for PTSD, the old criteria and the amended rating criteria effective November 7, 1996.

In a June 2012 supplemental statement of the case (SSOC), the originating agency reviewed the old rating criteria prior to the amendments effective November 1996 and determined that a 100 percent rating for PTSD was not warranted, but failed to address whether an evaluation in excess of 70 percent beginning November 2, 2002, was warranted under the revised rating criteria.  Additionally, the SSOC did not evaluate whether a rating in excess of 10 percent was warranted for the period of time prior to November 2, 2002, under either the old or revised rating criteria for PTSD.

A November 2014 SSOC reviewed the old and revised rating criteria for PTSD, but failed to address the period of the claim prior to November 2, 2002.  The SSOC only considered evidence from November 2, 2002, in its determination that an increased rating was not warranted.   

Therefore, the Board finds the claim must be remanded for an additional SSOC that considers all pertinent evidence adjudicates the Veteran's claim based on the rating criteria applicable for each period of time on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the case must be remanded, the RO or the AMC should undertake appropriate development to obtain and associate with the record any outstanding records pertinent to the issue on appeal, to include any VA Medical Center treatment records.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records.

2. Then, the RO or the AMC should readjudicate the issue of entitlement to an initial evaluation in excess of 10 percent for PTSD prior to November 2, 2002, and an evaluation in excess of 70 percent thereafter based on all applicable diagnostic criteria for rating PTSD in effect from the date of service connection (July 30, 1982), and subsequent revisions.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


